Title: To Thomas Jefferson from Thomas T. Davis, 6 March 1801
From: Davis, Thomas T.
To: Jefferson, Thomas



Dr Sir,
Washington March 6th 1801

Permit me to assure you, that my not paying you a visit before I left this place, did not proceed from a want of due respect to you, or to the high office you fill.—taking upon yourself a trust of great weight—rendered more difficult by conflicting political opinions; I concluded your mind must be engaged on subjects highly interresting; from which it would be, wrong in any friend, to toll it by a visit of cerimony—accept this as a manifestation, of the esteem and confidence of your obt. Sert.

Tho. T. Davis

